Exhibit 10.5
 
 
THE SECURITIES SOLD HEREUNDER HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, PURSUANT TO
REGULATION S THEREUNDER. THE SECURITIES SOLD HEREUNDER CANNOT BE TRANSFERRED,
OFFERED, OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS THAT TERM IS
DEFINED IN REGULATION S) EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT OF 1933, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of _______,
2006 among Bullion River Gold Corp., a Nevada corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Regulation S of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:


ARTICLE I -DEFINITIONS


1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Debentures (as defined herein), and (b) the
following terms have the meanings indicated in this Section 1.1:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.


“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter have been reclassified or changed into.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries (excluding any securities purchasable or issuable pursuant to this
Agreement), which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.



--------------------------------------------------------------------------------


 
“Debentures” means, the 12% Unsecured Convertible Debentures due, subject to the
terms therein October 1, 2008, issued by the Company to the Purchasers
hereunder, in the form of Exhibit A.


“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Maximum Rate” shall have the meaning ascribed to such term in Section 5.15.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


“Regulation S” means Regulation S promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities” means the Debentures and the Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended.


2

--------------------------------------------------------------------------------


 
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).


“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Company.


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: OTC Bulletin
Board, the Nasdaq Capital Market, the American Stock Exchange, the New York
Stock Exchange or the Nasdaq National Market.  


“Transaction Documents” means this Agreement, the Debentures, the Registration
Rights Agreement, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Debentures and issued and issuable in lieu of the cash payment
of interest on the Debentures in accordance with the terms of the Debentures.


“Warrants” means the Common Stock Purchase Warrants in the form of the attached
Exhibit C.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II - PURCHASE AND SALE


2.1    Closing.   On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and each Purchaser
agrees to purchase in the aggregate, severally and not jointly, up to $2,861,000
in principal amount of the Debentures. Each Purchaser shall deliver to the
Company via wire transfer or a certified check immediately available funds equal
to their Subscription Amount and the Company shall deliver to each Purchaser
their respective Debenture as determined pursuant to Section 2.2(a) issuable at
the Closing.  Upon satisfaction of the conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of the Company, or such other
location as the parties shall mutually agree.


2.2    Deliveries.


(a)    On the Closing Date, the Company shall deliver or cause to be delivered
to each Purchaser the following:


3

--------------------------------------------------------------------------------


 
(i)    this Agreement duly executed by the Company;


(ii)    a Debenture with a principal amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser;


(iii)    the Registration Rights Agreement duly executed by the Company;


(iv)    the Common Stock Purchase Warrant, in the form of Exhibit B attached
hereto.


(b)    On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:


(i)    this Agreement duly executed by such Purchaser;


(ii)    such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company; and


(iii)    the Registration Rights Agreement duly executed by such Purchaser.


2.3    Closing Conditions.


(a)    The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:


(i)    the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchasers contained herein;


(ii)    all obligations, covenants and agreements of the Purchasers required to
be performed at or prior to the Closing Date shall have been performed; and


(iii)    the delivery by the Purchasers of the items set forth in Section 2.2(b)
of this Agreement.


(b)    The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:


(i)    the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;


(ii)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date, as applicable, shall have been
performed;


(iii)    the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
 
4

--------------------------------------------------------------------------------


 
(iv)    there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.


ARTICLE III- REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of the Company. The Company hereby makes
the representations and warranties set forth below to each Purchaser.


(a)    Subsidiaries.  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  


(b)    Organization and Qualification.   The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


(c)    Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


5

--------------------------------------------------------------------------------


 
(d)    No Conflicts.   The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.  


(e)    Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Form 8-K promulgated under the Exchange Act and
(ii) the filing with the Commission of the Registration Statement,
(collectively, the “Required Approvals”).


(f)    Issuance of the Securities.   The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.   The Underlying Shares,
when issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.   The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares.


(g)    Capitalization.   The capitalization of the Company is as set forth in
its most recently file periodic reports under the Exchange Act.  The Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, exercise of options by consultants, the
issuance of shares of Common Stock to employees under employment agreements or
pursuant to the Company’s employee stock purchase plan and pursuant to the
conversion or exercise of outstanding Common Stock Equivalents.  All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.   No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities.   There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.  


6

--------------------------------------------------------------------------------


 
(h)    Investment Company.   The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.   The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.


(i)    Disclosure.   The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that constitutes or might constitute material,
nonpublic information.   The Company understands and confirms that the
Purchasers will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.   All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  


(j)    General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.


Purchaser acknowledges that the Company does not make or has not made any
representations or warranties with respect to the transactions contemplated
other than those specifically set forth in this Section 3.1.
 
3.2    Representations and Warranties of the Purchasers.   Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:


(a)    Organization; Authority.   Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.  
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


7

--------------------------------------------------------------------------------


 
(b)    Own Account.   Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.   Such Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.


(c)    Disclosure of Information. Purchaser carefully reviewed all filings made
by the Company with the Commission as of the date of this Agreement and has
received and carefully reviewed any information Purchaser has requested from the
Company that Purchaser considers necessary or appropriate for deciding whether
to acquire the Securities, including, without limitation, all material risk
factors relating to the Company. Purchaser further represents that Purchaser has
had ample opportunity to ask questions and receive answers from the Company
concerning the information and the terms and conditions of the offering of the
Securities and to obtain any additional information necessary to verify the
accuracy of the information given to Purchaser. Purchaser is making its
investment in the Company after having reviewed, analyzed, sought professional
advice regarding, and fully understanding the risk, uncertainties, and
liabilities associated with the Company.
 
(d)    Regulation S.
 
(i)    Purchaser either has been duly formed and is validly existing as a
corporation or other legal entity in good standing under the laws of its
jurisdiction of incorporation set forth on the signature page to this Agreement
or is an individual who is not a citizen or resident of the United States.
Purchaser is not organized under the laws of the United States and is not a
“U.S. Person” as that term is defined in Rule 902(o) of Regulation S.
 
(ii)    Purchaser was not formed for the purpose of investing in Regulation S
securities or for the purpose of investing in the Securities sold under this
Agreement. Purchaser is not registered as an issuer under the Securities Act and
is not required to be registered with the SEC under the Investment Company Act
of 1940, as amended. Purchaser is entering into this Agreement and is
participating in the offering of the Shares for its own account, and not on
behalf of any U.S. Person as defined in Rule 902(o) of Regulation S.
 
8

--------------------------------------------------------------------------------


 
(iii)    The Company has not made an offer to enter into this Agreement to
Purchaser in the United States other than as permitted in the case of an account
managed by a professional fiduciary resident in the United States within the
meaning of Section 902(o)(2) of Regulation S. At the times of the offer and
execution of this Agreement and, to the best knowledge of Purchaser, at the time
the offering originated, Purchaser was located and resident outside the United
States, other than as permitted in the case of an account managed by a
professional fiduciary resident in the United States within the meaning of
Section 902(o)(2) of Regulation S.
 
(iv)    Neither Purchaser, nor any of its Affiliates, nor any person acting on
its behalf or on behalf of any Affiliate has engaged or will engage in any
activity undertaken for the purpose of, or that reasonably could be expected to
have the effect of, conditioning the markets in the United States for the Shares
or for any securities that are convertible into or exercisable for the common
stock of the Company, including, but not limited to, effecting any sale or short
sale of the Company’s securities through Purchaser or any of its Affiliates
before the expiration of any restricted period contained in Regulation S. To the
best knowledge of Purchaser, this Agreement and the transactions contemplated by
it are not part of a plan or scheme to evade the registration provisions of the
Securities Act, and Purchaser is purchasing the Shares for investment purposes.
Purchaser and, to the best knowledge of Purchaser, each distributor, if any,
participating in this offering of the Securities have agreed that they will
neither offer nor sell any Securities before the date hereof and through the
expiration of the any restricted period set forth in Rule 903 of Regulation S
(as amended from time to time) to U.S. Persons or for the account or benefit of
U.S. Persons, and they will offer or sell any of the Securities only in
compliance with the provisions of Regulation S and any other applicable
provisions of the Securities Act. Purchaser and its representatives have not
conducted any Directed Selling Effort as that term is used and defined in Rule
902 of Regulation S and will not engage in any Directed Selling Effort within
the United States through the expiration of any restricted period set forth in
Rule 903 of Regulation S.
 
(v)    Purchaser acknowledges that following the expiration of any restricted
period provided by Rule 903 of Regulation S, any interest in this Agreement or
in the Securities sold may be resold within the jurisdiction of the United
States or to U.S. Persons as defined in Rule 902(o) of Regulation S by or for
the account of the parties only (i) pursuant to a registration statement under
the Securities Act, or (ii) if applicable, pursuant to an exemption from
registration for sales by a person other than an issuer, underwriter, or dealer
as those terms are used in Section 4(1) and related provisions of the Securities
Act and regulations or pursuant to another exemption from registration, only
following the expiration of any restricted period (if applicable) required by
Regulation S. Purchaser acknowledges that this Agreement and the Securities have
not been registered under the Securities Act or qualified under state securities
laws of the United States and that their transferability within the jurisdiction
of the United States is restricted by the Securities Act as well as state laws.
Purchaser acknowledges it has received a copy of Regulation S, is familiar with
and understands its terms, and has had the opportunity to consult with its legal
counsel concerning this Agreement and Regulation S.
 
(e)    Experience of Such Purchaser.   Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.   Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.


9

--------------------------------------------------------------------------------


 
(f)    General Solicitation.  Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


(g)    Short Sales and Confidentiality Prior To The Date Hereof.  Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet from the Company or any
other Person setting forth the material terms of the transactions contemplated
hereunder until the date hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.   Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.


ARTICLE IV- OTHER AGREEMENTS OF THE PARTIES


4.1    Transfer Restrictions.


(a)    The Securities may only be disposed of in compliance with state and
federal securities laws.   In connection with any transfer of Securities other
than pursuant to an effective registration statement, Regulation S or Rule 144,
to the Company or to an affiliate of a Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights
Agreement.


10

--------------------------------------------------------------------------------


 
(b)    The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:


THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS,
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS DEBENTURE IN AN OFFSHORE
TRANSACTION, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS DEBENTURE RESELL OR OTHERWISE TRANSFER THIS DEBENTURE EXCEPT
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO
A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (D) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR THAT,
PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A UNITED
STATES BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
DEBENTURE (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE), (E)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT OR (F) PURSUANT TO ANY OTHER EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE) AND (3) AGREES THAT IT WILL
GIVE TO EACH PERSON TO WHOM THIS DEBENTURE IS TRANSFERRED A NOTICE SUBSTANTIALLY
TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS DEBENTURE
WITHIN TWO YEARS AFTER ORIGINAL ISSUANCE OF THIS DEBENTURE, IF THE PROPOSED
TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER,
FURNISH TO THE TRUSTEE AND THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN,
THE TERMS "OFFSHORE TRANSACTION," "UNITED STATES" AND "U.S. PERSON" HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

(c)    Certificates evidencing the Underlying Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).  


If all or any portion of a Debenture is converted or exercised (as applicable)
at a time when there is an effective registration statement to cover the resale
of the Underlying Shares, or if such Underlying Shares may be sold under Rule
144(k) or if such legend is not otherwise required under applicable requirements
of the Securities Act (including judicial interpretations thereof) then such
Underlying Shares shall be issued free of all legends.  


The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.


11

--------------------------------------------------------------------------------


 
(d)    Each Purchaser, severally and not jointly with the other Purchasers,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.


4.2    Conversion Procedures.   The form of Notice of Conversion included in the
Debentures set forth the totality of the procedures required of the Purchasers
in order to convert the Debentures.   No additional legal opinion or other
information or instructions shall be required of the Purchasers to convert their
Debentures.   The Company shall honor conversions of the Debentures and shall
deliver Underlying Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.


4.3    Non-Public Information.   The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information.   The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.


4.4    Use of Proceeds.   The Company shall use the net proceeds from the sale
of the Securities hereunder substantially for the development of the French
Gulch Mine.


4.5    Reservation and Listing of Securities.   The Company shall maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.


4.6    Equal Treatment of Purchasers.   No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.   Further, the
Company shall not make any payment of principal or interest on the Debentures in
amounts which are disproportionate to the respective principal amounts
outstanding on the Debentures at any applicable time.   For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.


4.7    Delivery of Securities after Closing. The Company will deliver, or cause
to be delivered, the respective Shares and Warrants purchased by each Purchaser
to the Purchaser within 3 Trading Days of the Closing Date.
 
4.8    Resale by Purchaser. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the SEC takes the
position that the coverage of short sales of shares of the Common Stock “against
the box” before the Effective Date of the Registration Statement with the Shares
is a violation of Section 5 of the Securities Act, as set forth in Item 65,
Section 5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance. Accordingly, no Purchaser will use any of the
Shares to cover any short sales made before the Effective Date. Further, each
Purchaser will comply with any obligations it may have under Regulation M with
respect to the resale of the Securities.
 
12

--------------------------------------------------------------------------------


 
ARTICLE V - MISCELLANEOUS


5.1    Termination.   This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before
___________________; provided, however, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).


5.2    Entire Agreement.   The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


5.3    Notices.   Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m.  (Nevada
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m.  (Nevada time) on any Trading Day, (c) the
2nd Trading Day following the date of mailing, if sent by U.S.  nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.   The address for such notices and
communications shall be as set forth on the signature pages attached hereto.


5.4    Amendments; Waivers.   No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.   No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


5.5    Headings.   The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.   The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


5.6    Successors and Assigns.   This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser.   Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.


5.7    No Third-Party Beneficiaries.   This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.


13

--------------------------------------------------------------------------------


 
5.8    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof.   Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Reno.   Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Reno, State
of Nevada for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding.  


Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.   Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.   The parties hereby waive all rights to a trial by jury.   If either party
shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.


5.9    Survival.   The representations and warranties contained herein shall
survive the Closing and the delivery, exercise and/or conversion of the
Securities for one year.
 
5.10          Execution.   This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.   In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


5.11           Severability.   If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


5.12            Replacement of Securities.   If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.   The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


5.13            Remedies.   In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.   The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.


14

--------------------------------------------------------------------------------


 
5.14            Payment Set Aside.   To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


5.15             Usury.   To the extent it may lawfully do so, the Company
hereby agrees not to insist upon or plead or in any manner whatsoever claim, and
will resist any and all efforts to be compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.   Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.


5.16              Independent Nature of Purchasers’ Obligations and Rights.  
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.   Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement or
out of the other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.   Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.  


5.17                 Construction.   The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
   
BULLION RIVER GOLD CORP. INC.
 
By:       /s/ Peter M. Kuhn                                              
     Name: Peter M. Kuhn
       Title: President
Address for Notice:
 
3500 Lakeside Court, Suite 200
Reno, Nevada 89509
(775) 324-4881

  
 
15

--------------------------------------------------------------------------------


   
With a copy to (which shall not constitute notice):
 
___________________________________________________________________________________________________________________________________________
 

 
16

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO BULLION RIVER GOLD CORP., INC. SECURITIES PURCHASE
AGREEMENT]
 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:
__________________________________________________________________________________________________________________________ 




Signature of Authorized Signatory of
Purchaser:____________________________________________________________________________________________________
Name of Authorized
Signatory:__________________________________________________________________________________________________________________ 
Title of Authorized
Signatory:___________________________________________________________________________________________________________________
 
Email Address of
Purchaser:____________________________________________________________________________________________________________________  


Address for Notice of
Purchaser:_________________________________________________________________________________________________________________  
_________________________________________________________________________________________________________________________
 
Address for Delivery of Securities for Purchaser (if not same as above):
____________________________________________________________________________________ 
_________________________________________________________________________________________________________________________


Principal Amount:
$___________________________________________________________________________________________________________________________ 
Warrant
Shares:______________________________________________________________________________________________________________________________
 


 


[SIGNATURE PAGES CONTINUE]
 

 
17